11 F.3d 139
Eurus Kelly WATERS, Petitioner-Appellant,v.Walter ZANT, Warden, Georgia Diagnostic and ClassificationCenter, Respondent-Appellee.
No. 88-8935.
United States Court of Appeals,Eleventh Circuit.
Dec. 22, 1993.

James M. Doyle, Deputy Chief Counsel, Public Counsel Div., the Com. of Mass., Committee for Public Counsel Services, Boston, MA and Wade W. Herring, II, Savannah, GA, for petitioner-appellant.
Paula Smith, Asst. Atty. Gen., Atlanta, GA, for respondent-appellee.
Appeal from the United States District Court for the Southern District of Georgia, No. 86-0130;  B. Avant Edenfield, Chief Judge.
Before TJOFLAT, Chief Judge, FAY, KRAVITCH, HATCHETT, ANDERSON, EDMONDSON, COX, BIRCH, DUBINA, BLACK, and CARNES, Circuit Judges.*


1
(Panel Opinion December 9, 1992, 11th Cir., 1992, 979 F.2d

1473)
BY THE COURT:

2
A member of this court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges of this court in active service having voted in favor of granting a rehearing en banc,


3
IT IS ORDERED that the above cause shall be reheard by this Court en banc.  The previous panel's opinion is hereby VACATED.



*
 Senior U.S. Circuit Judge Thomas A. Clark has elected to participate in further proceedings in this matter pursuant to 28 U.S.C. Sec. 46(c)